Title: To Thomas Jefferson from Burwell Bassett, Jr., 27 September 1821
From: Bassett, Burwell, Jr.
To: Jefferson, Thomas


Dear Sir
Tinsley Ville
Sep. 27th 1821.
Our friend Judge Roane passed here yesterday and delivered me your friendly invitation to Visit Monte Cello. I regret that previous to that I had made an engagement for this day which left not a sufficiency of time be fore you would believing home. I beg you to be assured that your politteness is is highly appreciated and that I would have a vailed myself of it had time permitedAccept the assurance of highest respect and esteem from your Obt Ser.Burwell Bassett—